Citation Nr: 1136957	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cholecystectomy.

2.  Entitlement to service connection for left ventricle hypertrophy (claimed as heart disease).

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for generalized anxiety disorder.

5.  Entitlement to service connection for edema of the feet.

6.  Entitlement to a rating greater than 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to a compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board must determine the issues currently on appeal before the Board.  Initially, the Veteran properly appealed to the Board the issues listed on the title page, which were addressed by the RO in a March 2010 Supplemental Statement of the Case (SSOC).

On April 27, 2010, the Veteran submitted a VA Form 9 (which appears to be directed at withdrawing a Travel Board hearing request) which included an "X" mark for Box 9B, which indicated that she had read the SSOC and was limiting her appeal to the issues of service connection for left ventricular hypertrophy and cholecystectomy.  However, the document also reflected an initial "XX" response to Box 9A, which indicated that she wanted to appeal all the issues listed on the SSOC.  It appears that one of the "X" marks was erased, but the second one appears to remain intact.

The RO appears to have interpreted the Veteran's April 2010 VA Form 9 filing as a withdrawal of all issues except for the issues of service connection for left ventricular hypertrophy and cholecystectomy.  In general, withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  

In this particular situation, the Veteran's responses on the VA Form 9 are not clear.  In Evans v. Shinseki, 25 Vet. App. 7 (2011), the Court discussed the ambiguities created by the Box 9A and 9B responses on VA's Form 9 document and determined that any ambiguity must either be clarified or resolved in the Veteran's favor.  At this time, the Board will remand the claim for further clarification.

The Board next notes that all relevant VA clinical records are not associated with the claims folder.  In this respect, a VA problem list demonstrates that the Veteran underwent an echocardiogram in August 1999, an electrocardiogram in June 2000 and Holter monitoring in February 2001.  These records are not associated with the claims folder.  As such, the Board must remand these claims in order to obtain complete VA clinical records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession). 

The Board also observes that the Veteran has been awarded disability benefits with the Social Security Administration.  On remand, these records should be obtained as they may be potentially relevant to the claims.

The Board next notes that, in Barr v. Nicholson, 21 Vet. App. 303, 311(2007), the United States Court of Appeals for Veterans Claims held that, once VA undertakes the effort to provide an examination, it must provide an adequate one.

With respect to the claim for residuals of cholecystectomy, service treatment records (STRs) show that, in November and December 1969, the Veteran was seen for right upper abdominal pain accompanied by nausea.  A question of a gallbladder problem was raised.  A KUB [kidney/ureter/bladder X-ray] revealed a large collection of gas in the right upper quadrant for which she was given an enema.  In March, the appellant once again complained of pain in the right upper quadrant of the abdomen.  Examination disclosed mild right upper and lower abdominal tenderness to deep palpation.  An impression of abdomen pain was provided for which observation and medication were prescribed.  

In May 1970, the appellant sought treatment for a "stabbing" pain in the right lower quadrant.  There was mild tenderness in the right lower quadrant diffusely.  Compazine was prescribed.  She returned to the dispensary in late May 1970 for similar complaints noting that this had been bothering her daily and constantly for the past two to three months, and off and on for years.  The Veteran could not personally relate the symptoms to a particular event other than having fried foods occasionally exacerbate the condition.  It was noted that the appellant jumped with each palpation of the abdomen and that she was difficult to evaluate.  Following examination, the impression was "possibly gallbladder, but suspect on supratent basis."  Laboratory studies and an oral cholecystogram were ordered.  A June 1970 clinical entry noted that a gallbladder series was normal but that the Veteran continued to have right upper quadrant pain.  It was recorded that this was the second gallbladder series that had normal results.  Further laboratory studies and medication were prescribed.  In August 1970, it was reported that the appellant gave a two-day history of acid indigestion and nausea.  In a Statement of Medical Condition dated in October 1970, the appellant wrote "I have developed esophagitis, much akin to ulcer, or stomach trouble.  

Post service, the Veteran was admitted to Memorial Medical Center in February 2005 where gallbladder ultrasound revealed numerous small calculi with acoustic shadowing.  An impression of cholelithiasis was rendered.  VA outpatient records reflect that in December 2006, the Veteran reported a "many years" history of right upper quadrant abdominal pain radiating into the back, hip, shoulder and right arm.  It was noted that she had been found by an outside hospital to have gallstones and had made several trips to various emergency rooms in the past for exacerbations, most recently three days prior to the current visit.  VA outpatient records dated in January 2007 indicate that the Veteran underwent gallbladder surgery at VA in December 2006.

The Veteran was afforded a VA compensation examination in May 2007 for gallbladder purposes.  The examiner noted "Review of Medical Records" but did not refer to any inservice complaints or treatment and no clinical history prior to 2006.  It appears that only recorded history and complaints as provided by the Veteran were reported.  Following examination, the examiner stated that "...while in some patients the symptoms of gastroesophageal reflux disease (GERD) and gallbladder disease overlap, it would be only speculation to state the symptoms of GERD 35 years ago, which is what Veteran had while in the service, were also the symptoms of gallbladder disease."  

On this record, the Board finds that the examiner's rationale lacks a sufficient analysis of the significance, if any, of the evaluations for potential gallbladder disease in service.  Additionally, the examiner did not explicitly provide any reasoning why an opinion would be speculative in this case.  Therefore, the Board finds that further clarifying opinion is required.  

With respect to the left ventricular hypertrophy claim, the Veteran's enlistment examination in February 1969 found a Grade II/VI systolic murmur.  She underwent an extensive cardiology consultation in March 1969 and was reported to have no history of rheumatic fever, scarlet fever, joint pains, hypertension or congenital heart disease.  The appellant denied all cardiac symptoms.  Following evaluation, an impression of functional murmur was provided.  The recommendation was that the appellant was fit for induction.  

On examination in August 1970 for separation from service, a notation of Grade II/VI systolic murmur heard best "LBB 5th I" was recorded.  A chest X-ray was negative.  Blood pressure was 110/70.  An EKG was performed indicating sinus bradycardia/within normal limits.  The summary of defects listed functional heart murmur.  The Veteran wrote that her health was "excellent" and denied pain or pressure in the chest or any other relevant symptomatology on the Report of Medical History.  

As stated above, VA clinical records are incomplete but reflect that the Veteran underwent echocardiogram, electrocardiogram and Holter monitoring studies.  The problem lists identify disorders of aortic valve disorder, cardiac dysrhythmia and heart murmur as early as 1999.  Private clinical records in July 2003 confirmed a Grade III systolic murmur with a chest X-ray interpreted as showing borderline cardiac enlargement.  A more recent VA clinical record, dated March 2010, appeared to reflect an assessment of ischemic heart disease.

The Veteran was afforded an examination for VA compensation and pension purposes in October 2005 with addendum.  This examiner stated that the Veteran manifested left ventricular hypertrophy, as secondary to heart murmur, based upon echocardiogram results.  He appeared to describe the Veteran as experiencing angina, shortness of breath, dizziness, syncope attacks and fatigue since service.  He also recorded the Veteran as having a history of rheumatic heart disease since 1959.  A VA examiner in April 2008, who noted review of the claims folder, opined that left ventricular hypertrophy was not as likely as not due to functional murmur in service.  This opinion relied, in part, on no evidence of left ventricular hypertrophy until 2005.

As indicated above, the VA opinions are not based on a complete medical record as relevant VA records remain outstanding.  On remand, the Board will also seek clarifying opinion which is based upon all available evidence of record.




Accordingly, the case is REMANDED for the following actions:

1.  Clarify with the Veteran whether she intended to withdraw her appeals on the issues of entitlement to service connection for COPD, entitlement to service connection for generalized anxiety disorder, entitlement to service connection for edema of the feet, entitlement to a rating greater than 10 percent for GERD and entitlement to a compensable rating for bilateral hearing loss.

2.  Associate with the claims folder all VA clinical records of treatment from June 1998 to February 2001 (which includes the reported echocardiogram in August 1999, electrocardiogram in June 2000 and Holter monitoring in February 2001) as well as complete VA clinical records of treatment since May 2008.

3.  Obtain all medical and legal records pertaining to the Veteran's application for disability benefits with the Social Security Administration.

4.  Upon completion of the above, forward the Veteran's claims folder to an appropriate examiner to determine the nature and probable etiology of her gallbladder disease.  Following review of the claims folder, the examiner is requested provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's gallbladder disease either first manifested during active service or, alternatively, is due to an event during active service? 

In providing this opinion, the examiner should specifically discuss the significance, if any, of the Veteran's evaluations for gallbladder disease during service.  If an opinion cannot be provided without resort to speculation, the examiner should clarify the reason for the inability to provide an opinion (e.g., beyond the limits of current medical knowledge, the need for further information at the time of military evaluation, the need for further studies, etc.) 

5.  Additionally, forward the Veteran's claims folder to an appropriate examiner to determine the nature and probable etiology of her current heart disease including heart murmur and left ventricular hypertrophy.  Following review of the claims folder, the examiner is requested provide opinion to the following questions:

      a) provide a medical explanation as to what type of disorder/disability was represented by the Veteran's "functional" murmur found upon service enlistment;

      b) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's functional heart murmur which preexisted service underwent an increase in the underlying disability during service beyond the natural progress of the disorder, OR 
      
      c) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current heart disease including left ventricular hypertrophy either first manifested during active service or is due to an event during active service?

In providing this opinion, the examiner should specifically discuss the significance, if any, of the Veteran's evaluations for heart murmur during service and the effects of military service upon that disorder.  If an opinion cannot be provided without resort to speculation, the examiner should clarify the reason for the inability to provide an opinion (e.g., beyond the limits of current medical knowledge, the need for further information at the time of military evaluation, the need for further studies, etc.)

6.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and representative with a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

